Whitfield, C. J.
The plaintiffs in error were indicted in the circuit court for Duval County for murder and convicted of manslaughter. On writ of error it is contended that the verdict is not supported by the evidence and that error was committed in excluding certain evidence.
At the trial, a witness for the defense was asked if on the day of and before the ho'micide he did not advise one of the defendants, Martin Reggins, to go to the deputy sheriff and have the deceased arrested for shooting. The court excluded the question from the jury. No error is made to appear here. Martin Reggins had already testified in his own behalf and it was not then in evidence that Reggins had asked the deputy sheriff to arrest the deceased for shooting off fire arms some time before the alleged homicide. The relevancy of the excluded question is not made to appear.
The evidence in the case is conflicting and not altogether satisfactory, but there is testimony upon which the verdict could be legally predicated, and the verdict found has been approved by the trial judge in denying a motion for new trial. Under these circumstances the appellate court will not disturb the verdict. No substantial errors are made to appear and the judgment is affirmed.
Shackleford and Cockrell, JJ., concur.
Taylor, Hocker and Parkhill, JJ., concur in the opinion.